DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/19/2021.
Claims 1, 16, 18-19, 21-22, 24-26, 28-29 and 31-32 are pending of which claims 1are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 18-19, 21-22, 24-26, 28-29 and 31-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the amended limitations are in fact taught by the previously cited prior art. For a detailed explanation on how the prior art reads on the claims as amended, please see the rejection below.

The Applicant argues, on page 7 of 12, ““FIG. 1 illustrates a wireless communication system according to various embodiments of the present disclosure.” See paragraph [0060] of U.S. Patent Application Publication No. 2021/0127297 (“specification”). In other words, the information illustrated in FIG. objection is improper. Accordingly, withdrawal of the objection is respectfully requested”.
	In response, the Examiner respectfully disagrees because in this case, para.0006 of the BACKGROUND ART recites the following: 
[0006] The term "5G" refers to the fifth generation mobile communication technology. Unlike the previous four generations, 5G is not a single wireless technology, but a fusion of existing wireless communications technologies. Currently, the peak rate of the LTE (Long Term Evolution) can reach 100 Mbps. The peak rate of 5G will reach 10 Gbps, which is 100 times more than that of 4G. Existing 4G networks have limited spontaneous capabilities and cannot support some traffics related to high-definition video, high-quality voice, augmented reality, virtual reality and etc. 5G will solve the problems of 4G networks by introducing more advanced technologies to meet the demand for traffic growth of mobile services by means of more high spectrum efficiency, more spectrum resources and more intensive cells, and etc., and will build a network society with high transmission rate, high capacity, low latency, high reliability and excellent user experience. As shown in FIG. 1, a 5G architecture may include a 5G access network 120 and a 5G core network 130. A UE 110 communicates with a data network 140 through the access network 120 and the core network 130. In the first phase of the network evolution from 4G to 5G, LTE base stations will continue to be used, while 5G terminals and 5G features will be supported. Therefore, some 5G base stations will be deployed, and these base stations can serve as secondary base stations to provide data transmission to UEs together with LTE base stations. 
Thus, fig.1 as recited in the background clearly indicates it is well known in the art. If the Applicant does not agree with the Examiner, please indicate which part of fig.1, recited in the background art, that is well known and other part of fig.1 that is related to your invention or includes the proper figure in the BACKGROUND ART. Based the above, the Examiner still maintains the objection.
Drawings
Figure(s) 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 18-19, 21-22, 24, 26, 28-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0342932) and in view of ITRI (9.2.1.3, Split Bearer in NR, 3GPP TSC-RAN WG2 meeting# 95bis Tdoc R2-166495).

Regarding claim 1, Futaki’932 discloses a method for operating a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.3-3 & see para.0009, which shows and discusses dual connectivity between LTE eNB and Gnb as different radio access technologies (RATs), see fig.1, 6 and 8, see para.0051) the method performed by a first base station supporting a first RAT(see fig.4, which shows supporting LTE)  comprises comprising:
transmitting to a secondary base station supporting a second RAT (see fig.4, which shows Sgnb as secondary base station supporting NR radio access technology, see fig.6, 601), a first message for requesting addition of the secondary base station(see fig.6, which shows transmitting SgNB addition request 601 as the first message to SgNB 2 as the secondary base station, see also fig.8, 804 ), wherein the first message includes a first parameter about quality of service (QoS) received from a core network of the first RAT(see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE) and a second parameter [associated with guaranteed bit rate QoS (GBR QoS)] that is admittable by master cell group (MCG) (see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE); and
receiving, from the secondary base station, a second message (see fig.6, which shows 603 MeNB to receive SgNB addition request acknowledgment as the second message, see also fig.8, 806), wherein the second message includes a third parameter about QoS to be provided by the MCG (see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE).
the first message includes a first parameter about quality of service (QoS) received from a core network of the first RAT(see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE) and a second parameter [associated with guaranteed bit rate QoS (GBR QoS)] that is admittable by master cell group (MCG) (see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), Futaki’932 does not explicitly show the use of “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG)” as required by present claimed invention.  However, including “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master )” would have been obvious to one having ordinary skill in the art as evidenced by ITRI
In particular, in the same field of endeavor ITRI , teaches the use of a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG) (see page 3, which discusses change bearer types and  for the split bearer option, the MeNB may either decide to request resources from the SeNB of such an amount, that the QOS for the respective E-RAB is guaranteed by the exact sum of resources provided by the MeNB and the SeNB, see fig.2, step 1 and 2, thus parameter with guaranteed QOS).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of ITRI , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG)” as taught by “ITRI”, since “ITRI” stated in Introduction+ that such a modification would provide an efficient system with ways to set split bearers in NR and the related issues to be studied.
Regarding claim 16, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Regarding claims 18, 24 and 31, as discussed above, although Futaki’932 discloses a QoS requirement for bearers of the primary base station and the secondary base station (see fig.6, 8), Futaki’932 does not explicitly show the use of “a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” as required by present claimed invention.  However, including “a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” would have been obvious to one having ordinary skill in the art as evidenced by ITRI
In particular, in the same field of endeavor ITRI , teaches the use of a QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG) (see page 3, which discusses change bearer types and  for the split bearer option, the MeNB may either decide to request resources from the SeNB of such an amount, that the QOS for the respective E-RAB is guaranteed by the exact sum of resources provided by the MeNB and the SeNB, see fig.2, step 1 and 2).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of ITRI , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “QoS requirement for bearers of the primary base station and the secondary base station is guaranteed according to a sum of resources provided by the MCG and the cell group (SCG)” as taught by “ITRI”, since “ITRI” stated in Introduction+ that such a modification would provide an efficient system with ways to set split bearers in NR and the related issues to be studied.

Regarding claim 19, Futaki’932 discloses wherein the primary base station comprises a long term evolution (LTE) base station(see fig.4, which shows LTE 1), and wherein the secondary base station comprises a 5th generation (5G) base station (see fig.4, which shows NR/5G 2, see fig.1, 5G).

a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.3-3 & see para.0009, which shows and discusses dual connectivity between LTE eNB and Gnb as different radio access technologies (RATs),see fig.1, 6 and 8, see para.0051) in a wireless communication system, the method performed by a second base station supporting a second RAT comprising:
receiving from a primary base station, supporting a first RAT, a first message for requesting addition of the secondary base station(see fig.6, which shows receiving SgNB addition request 601 as the first message at SgNB 2 as the secondary base station from MeNB as primary base station, see also fig.8, 804, fig.4, which shows MeNB supporting LTE radio), wherein the first message includes a first parameter about quality of service (QoS) received from a core network of the first RAT(see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE) and a second parameter [associated with guaranteed bit rate QoS (GBR QoS)] that is admittable by master cell group (MCG) (see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE); and
transmitting, to the primary base station, a second message (see fig.6, which shows transmitting 603 SgNB addition request acknowledgment as the second message to MeNB, see also fig.8, 806),wherein the second message comprises a third parameter about QoS to be provided by the MCG(see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE).
As discussed above, although Futaki’932 discloses the first message includes a first parameter about quality of service (QoS) received from a core network of the first RAT(see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE) and a second parameter [associated with guaranteed bit rate QoS (GBR QoS)] that is admittable by master cell group (MCG) (see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), Futaki’932 does not explicitly show the use of “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG)” as required by present claimed invention.  However, including “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG)” would have been obvious to one having ordinary skill in the art as evidenced by ITRI
In particular, in the same field of endeavor ITRI , teaches the use of a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG) (see page 3, which discusses change bearer types and  for the split bearer option, the MeNB may either decide to request resources from the SeNB of such an amount, that the QOS for the respective E-RAB is guaranteed by the exact sum of resources provided by the MeNB and the SeNB, see fig.2, step 1 and 2, thus parameter with guaranteed QOS).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of ITRI , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG)” as taught by “ITRI”, since “ITRI” stated in Introduction+ that such a modification would provide an efficient system with ways to set split bearers in NR and the related issues to be studied.
Regarding claim 22, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Regarding claim 26, Futaki’932 discloses wherein the primary base station comprises a long term evolution (LTE) base station(see fig.4, which shows LTE 1), and wherein the secondary base station comprises a 5th generation (5G) base station (see fig.4, which shows NR/5G 2, see fig.1, 5G).

Regarding claim 28, Futaki’932 discloses a primary base station for operating a dual connectivity between different radio access technologies (RATs) in a wireless communication system (see at least fig.1-4, 6 and 8), the primary base station supporting a first RAT (see fig.4, which shows supporting LTE) comprising:
a transceiver (see para.0093, which discusses confirmation of the LTE 1 may be similar to that shown in fig.9  with respect to Gnb 2, see fig.9, which shows 901); and
at least one processor coupled to the transceiver and configured to (see fig.9, which shows processor 904 coupled to the transceiver 901 and configured to):
transmit to a secondary base station supporting a second RAT (see fig.4, which shows Sgnb as secondary base station supporting NR radio access technology, see fig.6, 601), a first message for requesting addition of the secondary base station(see fig.6, which shows transmitting SgNB addition request 601 as the first message to SgNB 2 as the secondary base station, see also fig.8, 804 ), wherein the first message includes a first parameter about quality of service (QoS) received from a core network of the first RAT(see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE) and a second parameter [associated with guaranteed bit rate QoS (GBR QoS)] that is admittable by master cell group (MCG) (see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE); and
receive, from the secondary base station, a second message (see fig.6, which shows 603 MeNB to receive SgNB addition request acknowledgment as the second message, see also fig.8, 806), wherein the second message includes a third parameter about QoS to be provided by the MCG (see fig.6, which shows 603 includes QOS as third parameter to be provided by MeNB, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE).
the first message includes a first parameter about quality of service (QoS) received from a core network of the first RAT(see fig.6, which shows 601 includes QOS, see fig.8, QOS from EPC as core network, para.0084, which shows 804 includes QOS from MME5 as core network, see fig.4, shows 5 of EPC, see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE) and a second parameter [associated with guaranteed bit rate QoS (GBR QoS)] that is admittable by master cell group (MCG) (see para.0070, which discuses LTE qos information is a bearer level QOS parameters (e.g., E-RAB ID and ERAB level QOS parameters, thus the QOS  parameters includes at least first and second parameter, see fig.7, para.0052 & see para.0073, which discusses master Enb provides one or more E-UTRA MCG cell for the UE), Futaki’932 does not explicitly show the use of “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG)” as required by present claimed invention.  However, including “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master )” would have been obvious to one having ordinary skill in the art as evidenced by ITRI
In particular, in the same field of endeavor ITRI , teaches the use of a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG) (see page 3, which discusses change bearer types and  for the split bearer option, the MeNB may either decide to request resources from the SeNB of such an amount, that the QOS for the respective E-RAB is guaranteed by the exact sum of resources provided by the MeNB and the SeNB, see fig.2, step 1 and 2, thus parameter with guaranteed QOS).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of ITRI , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “a second parameter associated with guaranteed bit rate QoS (GBR QoS) that is admittable by master cell group (MCG)” as taught by “ITRI”, since “ITRI” stated in Introduction+ that such a modification would provide an efficient system with ways to set split bearers in NR and the related issues to be studied.
Regarding claim 29, Futaki’932 discloses wherein the first message comprises information associated with a type of a bearer (see para.0083, which discusses MeNB 1 determines which type of bearer, i.e. MCG bearer, a split bearer or an SCG bearer to be set up. In response to determining that an SCG bearer, 1 send a bearer set up request…, thus request/first message with information indicate type of bearer related to at least SCG bearer).

Regarding claim 32, Futaki’932 discloses wherein the primary base station comprises a long term evolution (LTE) base station(see fig.4, which shows LTE 1), and wherein the secondary base station comprises a 5th generation (5G) base station (see fig.4, which shows NR/5G 2, see fig.1, 5G).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al (US 2019/0342932) and in view of Mochizuki et al (US 2017/0215078).
Regarding claim 25, Futaki’932 does not explicitly show the use of “transmitting broadcast information notifying that the secondary base station is restricted from serving user equipments” as required by present claimed invention.  However, including “transmitting broadcast information notifying that the secondary base station is restricted from serving user equipments” would have been obvious to one having ordinary skill in the art as evidenced by Mochizuki’078.
see para.0386, which discusses the SeNB is notified of the overload start procedure by the MME and the case where the SeNB restrict access of the UE(s), see para.0031).
In view of the above, having the system of Futaki’932 and then given the well-established teaching of Mochizuki’078 , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Futaki’932 to include “transmitting broadcast information notifying that the secondary base station is restricted from serving user equipments” as taught by Mochizuki’078 , since Mochizuki’078 stated in 0068+ that such a modification would provide an improved system in the operation of a large number of smalls in addition to macro cell.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474